Young, J.
This is a motion for leave to file a claim after the expiration of ninety days from the accrual of the cause of the action and is brought under subdivision 5 of section 10 of the Court of Claims Act.
In the oral argument before the court, claimant alleges a temporary appropriation in November, 1949. If such be the case, the ninety-day limitation is not applicable and claimant has until November, 1951, in which to file a claim. The motion now before the court is unnecessary and hence is dismissed.
Submit order accordingly.